DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10 and 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the amendments to the claims overcome the previous rejection under 35 USC 112(b). 
	In regard to independent claim 1, McAuliffe (US 2016/0136570) is considered to represent the closest prior art. McAuliffe includes identical end caps on each end of the canister (36), as shown in figure 3. The end caps can be considered to be nominal-length one-piece end caps as they do not substantially affect the length of the canister. There is no teaching or suggestion in McAuliffe for an elongated-length one-piece cap with an elongated one-piece cap fixation feature for fixation of the air separation module within a vehicle, the elongated-length one-piece cap fixed to the second end of the canister. Claims 2 – 10 and 12 – 19 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to independent claim 20, McAuliffe is also considered to represent the closest prior art. There is similarly no teaching or suggestion for the step of connecting an elongated-length one-piece cap to the second end of the canister, the elongated-length one-piece including an elongated one-piece cap fixation feature for fixation of the air separation module within a vehicle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773